DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application claims priority to JP 2018-161586, which was filed on August 30, 2018.  A certified copy of the Japanese patent application has been received.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 02/07/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For example claims 6 
Claim 10 recites the limitation "the legitimate message" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim. Examiner for the sake of examination equates the device with "a legitimate message”. Proper correction is required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim claims “an information processing apparatus of Claim 1” which is of a different class of claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 8 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonghoon Shin et al. US 20150242606 (hereinafter Shin).
As per claim 1, Shin teaches: An information processing apparatus (Secure JTAG 110) being applied to an embedded system in an electric device (Device 100), comprising a first circuit (Secure JTAG 110. Shin: fig. 3) configured to:
request a server different from the information processing apparatus (request is made to the Response Server 300 which is different from the Secure JTAG. Shin. Fig. 3 and para. 64) to determine whether a debug or software change is possible in response to external access (“In operation S110, a debugging device, which is operated by a 
As per claim 2, the rejection of claim 1 is incorporated herein. Shin teaches: the first circuit is configured to request the server to determine whether a request for the debug is possible (para. 84 and fig. 3. Also, see fig. 15 wherein the Debugging device includes Response Server).
 As per claim 3, the rejection of claim 1 is incorporated herein. Shin teaches: The information processing apparatus of Claim. 1, further comprising:
a second circuit configured to control of enabling or disabling of the debug based on the determination result of the server indicating 'whether the debug is possible (“the output values of the access controller 116 may be used as an enable/disable signal for managing a specific function in debugging or operation.” Fig. 3, Access Controller 116, and Para. 101).
As per claim 4, the rejection of claim 1 is incorporated herein. . Shin teaches:
the first circuit is configured to create a message for requesting the server to determine whether the debug is possible (the secure tag prepares user authentication information to see if the debugging operation would be possible, before the request is transmitted to the Debugger Device. Shin: para.81 and fig. 4. Also, see fig. 15 wherein the Debugging device includes Response Server).
As per claim 5, the rejection of claim 4 is incorporated herein. Shin teaches: a third circuit configured to transmit the message to the server (Shin: fig. 3, JTAG Port 111).
As per claim 7, the rejection of claim 3 is incorporated herein. Shin teaches: a fourth circuit, configured to:
receive the determination result transmitted from the server; and
verify validity of the determination result (“The authentication protocol controller 112 verifies whether the response received from a debugging device 200 is valid using cryptographic device 113.  That is, there may be determined whether the response that is transmitted by the debugging device 200 (S150) is issued from the response server 300” Shin: para.85 and fig. 8).
As per claim 8, the rejection of claim 7 is incorporated herein. Shin teaches: the second circuit is configured to enable the debug if the debug is permitted according to the determination result when the determination result has the validity (“after verifying the response from the response server is valid, the access controller 116 generates access control signals based on the access control information received from the debugging device 200.  Whether to activate debugging of each of processors 121 to 12N may be determined based on the access control signals.” Shin: para.86 and fig. 9).
As per claim 11, Shin teaches: A method of controlling a debug by a software that a computer performs in an embedded system, the method comprising:
receiving external access for requesting of a debug (“a debugging device 200 that is operated by a user requests a device ID to a device 100.” (Shin: para, 80); and
requesting a server different from the computer to determine whether the debug is possible (Shin: fig, 3).
As per claim 12, the rejection of claim 11 is incorporated herein, Shin teaches:
the requesting the server comprises: creating a message for requesting the server to determine whether the debug is possible (the Secure JTAG prepares user authentication information to see if the debugging operation would be possible, before the request is transmitted to the Debugger Device. Shin: para.81 and fig. 4. Also, see fig. 15 wherein the Debugging device includes Response Server); and 
sending the message to the server (Shin: fig. 3, JTAG Port 111 sending the message the server. Also, see fig. 15 wherein the Debugging device includes Response Server).
As per claim 13, the rejection of claim 12 is incorporated herein. Shin teaches: receiving the determination result transmitted from the server; and verifying validity of the determination result (“The authentication protocol controller 112 verifies whether the response received from a debugging device 200 is valid using cryptographic device 113.  That is, there may be determined whether the response that is transmitted by the debugging device 200 (S150) is issued from the response server 300” Shin: para.85 and fig. 8).
As per claim 14, the rejection of claim 13 is incorporated herein. Shin teaches:
enabling the debug if the debug is permitted according to the determination result when the determination result has the validity (“after verifying the response from the response server is valid, the access controller 116 generates access control signals based on the access control information received from the debugging device 200.  Whether to activate debugging of each of processors 121 to 12N may be determined based on the access control signals.” Shin: para.86 and fig. 9). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9, 10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Dallas Blake De Atley et al. US 10142104 (hereinafter De Atley).
As per claim 6, the rejection of claim 5 is incorporated herein. Shin does not teach; however, De Atley discloses: the first circuit is configured to create the message including information specifying software subjected to debug, the information including a predetermined identifier extracted from a digital signature so as to previously execute integrity verification of the software based on the predetermined digital signature (De Atley: col. 17, line 59 through col. 18, line 11. The software is known to the system. Also, see De Atley: col. 8, lines 26-36 where the method is used for debugging applications).
 with the methods of De Atley to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to enhance to enhance authorized use of system resources. 
 As per claim 9, Shin teaches:  A system comprising: an information processing apparatus of Claim 1 (see the rejection of claim 1);  
Shin does not teach; however, De Atley discloses: a network which enables information exchange by communication between the information processing apparatus and the server (De Atley: fig.5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shin with the methods of De Atley to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to enhance management of updating and debugging applications. 
As per claim 10, the rejection of claim 9 is incorporated herein. Shin teaches:
the first circuit of the information processing apparatus is configured, to create a message for requesting the server to determine whether the debug is possible (the secure tag prepares user authentication information to see if the debugging operation would be possible, before the request is transmitted to the Debugger Device. Shin: 
and transmit the message to the server (Shin: fig. 3, JTAG Port 111), and the server is configured to: verifies validity of the message (“FIGS. 1 and 4, if a response server 300 completes authentication on a user of the debugging device 200 for a device 100, the response server transmits request information to the debugging device 200 (S122).” Shin: para. 81);
determine whether the debug is possible based on the legitimate message (Shin: para. 81); and
transmit the determination result of whether the debug is possible to the information processing apparatus (Shin: fig. 1, steps 142-160).
As per claim 15, the rejection of claim 11 is incorporated herein. Shin teaches: a first software that executes controlling of the debug and secures security against external access (“The secure JTAG may verify the request information.  That is, the secure JTAG may include a verification circuit that is formed of hardware or firmware, or the secure JTAG may include a verification module that is formed of software” Shin: para. 66) and, the first software being configured to request the server to determine whether the debug is possible (“the secure JTAG may include a verification module that is formed of software” Shin: para. 66. Wherein secure JTAG request the server to determine whether the debug is possible (para. 84 and fig. 15).
Shin does not teach; however, De Atley discloses: a second software to being debugged (De Atley: col. 17, line 59 through col. 18, line 11. Also, see De Atley: col. 8, lines 26-36 where the method is used for debugging applications).

As per claim 16, the rejection of claim 15 is incorporated herein. Shin does not teach; however, De Atley discloses: the first software is configured to create a message including information specifying the second software to request the server to determine whether the debug is possible (De Atley: col. 17, line 59 through col. 18, line 11 where request for updating an application includes the information associated with the application. Also, see De Atley: col. 8, lines 26-36 where the request could be for solving abnormality in operation of corrupted software (debugging). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shin with the methods of De Atley to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to enhance to enhance authorized use of system resources. 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of De Atley and further in view of Gueorgui N. Djabarov et al. US 9122859 (hereinafter Djabarov). 
As per claim 17, the rejection of claim 15 is incorporated herein. The combination of Shin and De Atley does not teach; however, Djabarov discloses: the second software is configured to send the message to the server (“a network request (such as, a request to a server 106 to transmit an auto-update, or a data upload to server 106) is directly sent by the application to the communications network 104 using network interface 136 at client 102.” Djabarov: col. 22, lines 5-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shin and De Atley with the teachings of Djabarov to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to update and debug application in an efficient manner.
As per claim 18, the rejection of claim 17 is incorporated herein. Shin teaches:
the first software is configured to enable the debug if the debug is permitted according to the determination result when the determination result transmitted from the server has the validity (“the output values of the access controller 116 (as part of Secure JTAG implemented as software. See Shin: para. 66) may be used as an enable/disable signal for managing a specific function in debugging or operation.” Fig. 3, Access Controller 116, and Para. 101). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956.  The examiner can normally be reached on 10:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GHODRAT JAMSHIDI/           Primary Examiner, Art Unit 2493